Name: Commission Regulation (EEC) No 1875/86 of 17 June 1986 amending Regulation (EEC) No 1792/86 introducing a countervailing charge on tomatoes originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 86 Official Journal of the European Communities No L 162/25 COMMISSION REGULATION (EEC) No 1875/86 of 17 June 1986 amending Regulation (EEC) No 1792/86 introducing a countervailing charge on tomatoes originating in Poland duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of tomatoes originating in Poland must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1792/86 of 10 June 1986 (3), introduced a countervailing charge on tomatoes originating in Poland ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1792/86, ' 17,07 ECU' is hereby replaced by '33,49 ECU'. Article 2 This Regulation shall enter into force on 18 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 118 , 20 . 5 . 1972, p . 1 . (Y) OJ No L 119, 8 . 5 . 1986, p . 46 . h) OJ No L 156, 11 . 6 . 1986, p . 18 .